DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 1, it is unclear from the claim language how the structure of the claimed apparatus can be set forth relative to the components [including the ‘single well’ and/or ‘multi-well plate’] that are not defined nor even included as part of the claimed invention the same considerations apply to the dependent claims, including claims 3, 11, 12]. Also, the combination of the broader and narrower terms, sized and dimensioned’, does not clearly set forth the metes and bounds of the patent protection sought. It is further unclear with respect to what object the fan must be oriented ‘at an angle’. Additionally, the claim language fails to set forth any structural inter-relationships between the ‘cooling device’ and the ‘heat removal system’. 
	Referring to claims 9, 10, ‘the heated air’ lacks antecedent basis. 
	Regarding claim 14, the negative limitation renders the claim indefinite, since it 
attempts to define the invention in terms of what it does not comprise, rather than distinctly and particularly pointing out what the invention actually includes. 
	In claim 19, it is unclear what structural features including structural inter-relationships, of the lenses, must result in forming an intended ‘telescopic assembly’. 

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-12, 16 and 18-19 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Chamberlin et al., [US 20140191109]. 
	With respect to claims 1-12 and 18, Chamberlin discloses an instrument comprising, as shown in Figure 1-c, a light detection system 110 having a CCD camera [‘CCD sensor] and an optical lens system ‘-see paragraph [0149], where the light detection system can be positioned above a single well at a time in a multi-well plate to conduct an electrochemiluminescence analysis of the single well, where the area of the CCD sensor can be within the range as recited. The light detection system further comprises cooling elements [‘cooling device’] and a fan [‘heat removal system’]’- see paragraph [0149], capable to function as intended.  Figure 9 further shows a plurality of lenses 904, 905 with spherical and aspherical surfaces [not indexed]. Note that the features not positively recited as part of the claimed invention [such as the ‘housing’, ‘flow plenum’, ‘well-plate’/’single well’, ‘PCB’, electrical components outside the flow plenum’, ‘flow baffle’, or the coating / layers, including all associated details], are not accorded patentable weight when evaluated for patentability. 
	Regarding claim 16. Chamberlin also describes a light -tight enclosure configured as recited. As to claim 19, the telecentric configuration is disclosed in paragraph [0151].

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 13-15 and 17 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Chamberlin et al. 
         Referring to claims 13, 15 and 17, although Chamberlin does not disclose anti-reflective coatings /layers and the number of lenses, as recited, such coatings / layers, however, are routinely employed in the art, and it would be clearly within the ordinary skills of an artisan before the effective filing date of the claimed invention to have modified the invention of Chamberlin by having employed such coatings / layers, in order to improve the efficiency of the measurements by reducing light losses due to reflection. It would be also obvious to vary a number of lenses within wide ranges, including those recited, to further optimize the efficiency of measurements, depending on particular goals of testing, to diversify the tests to be performed. 
	As to claim 14, while Chamberlin does describe a filter as recited, it would be clearly obvious to omit such feature, depending on particular goals of testing, to simplify the device and to reduce the costs. 
Drawings

8.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘housing’ that is different from the ‘enclosure; the ‘single well’ the ‘CCD sensor’; the ‘telecentric assembly’, the ‘window’, the ’coating’, the ‘cooling device’, the ‘flow plenum’, the ‘heat removal system’, the ‘fan at an angle’, the ‘PCB’, the ‘electrical components outside the flow plenum’,  the ‘flow baffle’,  the ‘tortuous path’, as well as the lenses, including the ‘spherical’ and ‘aspherical’ surfaces and the ‘area of the plurality of lenses’, configured as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

9        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798